SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 201 5 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. PERMA-FIX ENVIRONMENTAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 58-1954497 (IRS Employer Identification Number) 8302 Dunwoody Place, Suite 250, Atlanta, GA (Address of principal executive offices) (Zip Code) (770) 587-9898 (Registrant's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes ☒No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated Filer ☐ Non-accelerated Filer ☐ Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐No ☒ Indicate the number of shares outstanding of each of the issuer's classes of Common Stock, as of the close of the latest practical date. Class Common Stock, $.001 Par Value Outstanding at November 3, 2015 11,543,590 shares of registrant’s Common Stock PERMA-FIX ENVIRONMENTAL SERVICES, INC. INDEX PART I FINANCIAL INFORMATION Page No. Item 1. Consolidated Condensed Financial Statements (Unaudited) 1 Consolidated Balance Sheets - September 30, 2015 and December 31, 2014 Consolidated Statements of Operations - Three and Nine Months Ended September 30, 2015 and 2014 3 Consolidated Statements of Comprehensive Income (Loss) - Three and Nine Months Ended September 30, 2015 and 2014 4 Consolidated Statements of Stockholders’ Equity - Nine Months Ended September 30, 2015 5 Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2015 and 2014 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 32 PART II OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 6. Exhibits 32 PART I - FINANCIAL INFORMATION ITEM 1. – Financial Statements PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Balance Sheets (Unaudited) September 30, December 31, (Amounts in Thousands, Except for Share and per Share Amounts) ASSETS Current assets: Cash $ 1,998 $ 3,680 Restricted cash 102 85 Accounts receivable, net of allowance for doubtful accounts of $1,880 and $2,170, respectively 8,462 8,272 Unbilled receivables - current 5,732 7,177 Inventories 350 498 Prepaid and other assets 3,696 3,010 Deferred tax asset - current 385 385 Current assets related to discontinued operations 37 20 Total current assets 20,762 23,127 Property and equipment: Buildings and land 20,196 20,362 Equipment 35,677 35,434 Vehicles 421 403 Leasehold improvements 11,628 11,613 Office furniture and equipment 1,832 1,799 Construction-in-progress 356 336 70,110 69,947 Less accumulated depreciation and amortization ) ) Net property and equipment 20,535 22,824 Property and equipment related to discontinued operations 531 681 Intangibles and other long term assets: Permits 16,775 16,709 Other intangible assets - net 2,124 2,435 Unbilled receivables – non-current 364 273 Finite risk sinking fund 21,364 21,334 Other assets 1,141 1,253 Total assets $ 83,596 $ 88,636 The accompanying notes are an integral part of these consolidated financial statements. 1 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Balance Sheets, Continued (Unaudited) September 30, December 31, (Amounts in Thousands, Except for Share and per Share Amounts) LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 4,908 $ 5,350 Accrued expenses 5,528 4,540 Disposal/transportation accrual 1,608 1,737 Deferred revenue 2,465 4,873 Current liabilities related to discontinued operations 1,491 2,137 Current portion of long-term debt 2,310 2,319 Current portion of long-term debt - related party 1,303 1,414 Total current liabilities 19,613 22,370 Accrued closure costs 5,248 5,508 Other long-term liabilities 851 803 Deferred tax liabilities 5,498 5,391 Long-term liabilities related to discontinued operations 1,184 590 Long-term debt, less current portion 5,264 6,690 Long-term debt, less current portion - related party — 949 Total long-term liabilities 18,045 19,931 Total liabilities 37,658 42,301 Commitments and Contingencies (Note 8) Series B Preferred Stock of subsidiary, $1.00 par value; 1,467,396 shares authorized, 1,284,730 shares issued and outstanding, liquidation value $1.00 per share plus accrued and unpaid dividends of $851 and $803, respectively 1,285 1,285 Stockholders' Equity: Preferred Stock, $.001 par value; 2,000,000 shares authorized, no shares issued and outstanding — — Common Stock, $.001 par value; 30,000,000 shares authorized; 11,535,367 and 11,476,485 shares issued, respectively; 11,527,725 and 11,468,843 shares outstanding, respectively 11 11 Additional paid-in capital 104,057 103,765 Accumulated deficit ) ) Accumulated other comprehensive (loss) income ) 11 Less Common Stock in treasury, at cost; 7,642 shares ) ) Total Perma-Fix Environmental Services, Inc. stockholders' equity 42,993 43,941 Non-controlling interest 1,660 1,109 Total stockholders' equity 44,653 45,050 Total liabilities and stockholders' equity $ 83,596 $ 88,636 The accompanying notes are an integral part of these consolidated financial statements. 2 PERMA-FIX ENVIRONMENTAL SERVICES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (Amounts in Thousands, Except for Per Share Amounts) Net revenues $ 17,309 $ 16,905 $ 47,264 $ 40,106 Cost of goods sold 12,363 11,324 36,809 32,874 Gross profit 4,946 5,581 10,455 7,232 Selling, general and administrative expenses 2,887 2,733 8,663 8,916 Research and development 583 253 1,500 941 Impairment loss on goodwill — — — 380 Gain on disposal of property and equipment ) Income (loss) from operations 1,499 2,620 315 ) Other income (expense): Interest income 16 7 36 20 Interest expense ) Interest expense - financing fees ) Foreign currency loss (2 ) — (7 ) — Other 4 ) 19 ) Income (loss) from continuing operations before taxes 1,337 2,374 ) ) Income tax expense 53 30 124 90 Income (loss) from continuing operations, net of taxes 1,284 2,344 ) ) (Loss) income from discontinued operations, net of taxes ) ) ) 1,633 Net income (loss) 907 1,871 ) ) Net loss attributable to non-controlling interest 163 — 487 — Net income (loss) attributable to Perma-Fix Environmental Services, Inc. common stockholders $ 1,070 $ 1,871 $ ) $ ) Net income (loss) per common share attributable to Perma-Fix Environmental Services, Inc. stockholders - basic: Continuing operations $ .12 $ .20 $ .01 $ ) Discontinued operations ) ) ) .14 Net income (loss) per common share $ .09 $ .16 $ ) $ ) Net income (loss) per common share attributable to Perma-Fix Environmental Services, Inc. stockholders - diluted: Continuing operations $ .12 $ .20 $ .01 $ ) Discontinued operations ) ) ) .14 Net income (loss) per common share $ .09 $ .16 $ ) $ ) Number of common shares used in computing net income (loss) per share: Basic 11,526 11,449 11,506 11,434 Diluted 11,561 11,490 11,542 11,434 The accompanying notes are an integral part of these consolidated financial statements. 3 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (Amounts in Thousands) Net income (loss) $ 907 $ 1,871 $ ) $ ) Other comprehensive loss: Foreign currency translation loss ) (2 ) ) (8 ) Comprehensive income (loss) 890 1,869 ) ) Comprehensive loss attributable to non-controlling interest 163 — 487 — Comprehensive income (loss) attributable to Perma-Fix Environmental Services, Inc. stockholders $ 1,053 $ 1,869 $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 PERMA-FIX ENVIRONMENTAL SERVICES, INC Consolidated Statement of Stockholders’ Equity For the Nine M onths E nded September 30 , 2015 (Unaudited) Common Stock Common Accumulated Non- (Amounts in thousands, except for share amounts) Shares Amount Additional Paid-In Capital Stock HeldIn Treasury Other Comprehensive Income (Loss) controlling Interest in Subsidiary Accumulated Deficit Total Stockholders' Equity Balance at December 31, 2014 $ 11 $ 103,765 $ ) $ 11 $ 1,109 $ ) $ 45,050 Net loss — ) ) ) Foreign currency translation — ) — — ) Perma-Fix Medical S.A. (proceeds from stock subscription, net of expenses of $29) — 1,038 — 1,038 Issuance of Common Stock upon exercise of options — 10 — 10 Issuance of Common Stock for services — 220 — 220 Stock-Based Compensation — — 62 — 62 Balance at September 30, 2015 $ 11 $ 104,057 $ ) $ ) $ 1,660 $ ) $ 44,653 The accompanying notes are an integral part of these consolidated financial statements 5 PERMA-FIX ENVIRONMENTAL SERVICES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (Amounts in Thousands) Cash flows from operating activities: Net loss $ ) $ ) Less: (loss) income on discontinued operations ) 1,633 Loss from continuing operations ) ) Adjustments to reconcile net loss from continuing operations to cash provided by (used in) operations: Depreciation and amortization 2,821 3,282 Amortization of debt discount 65 65 Deferred tax expense 107 90 (Recovery of) provision for bad debt reserves ) 11 Impairment loss on goodwill — 380 Gain on disposal of plant, property and equipment ) ) Loss on sale of SYA subsidiary — 48 Issuance of common stock for services 220 198 Stock-based compensation 62 (2 ) Changes in operating assets and liabilities of continuing operations: Accounts receivable ) ) Unbilled receivables 1,354 ) Prepaid expenses, inventories and other assets 795 709 Accounts payable, accrued expenses and unearned revenue ) 801 Cash provided by (used in) continuing operations 1,484 ) Cash used in discontinued operations ) ) Cash provided by (used in) operating activities 251 ) Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from sale of property and equipment 27 133 Proceeds from sale of SYA subsidiary (Note 11) 50 1,218 Payment to finite risk sinking fund ) ) Cash (used in) provided by investing activities of continuing operations ) 957 Proceeds from property insurance claims of discontinued operations — 5,727 Cash (used in) provided by investing activities ) 6,684 Cash flows from financing activities: Borrowing of revolving credit 49,783 60,899 Repayments of revolving credit borrowings ) ) Principal repayments of long term debt ) ) Principal repayments of long term debt - related party ) ) Proceeds from stock subscription - Perma-Fix Medical S.A., net of expenses of $29 971 — Proceeds from issuance of common stock 10 4 Cash used in financing activities of continuing operations ) ) Principal repayments of long term debt for discontinued operations — ) Cash used in financing activities ) ) Effect of exchange rate changes on cash ) — (Decrease) increase in cash ) 1,340 Cash at beginning of period 3,680 333 Cash at end of period $ 1,998 $ 1,673 Supplemental disclosure: Interest paid $ 404 $ 498 Income taxes paid 116 30 Proceeds from stock subscription for Perm-Fix Medical S.A. held in escrow 67 — The accompanying notes are an integral part of these consolidated financial statements. 6 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Notes to Consolidated Condensed Financial Statements September 30, 2015 (Unaudited) Reference is made herein to the notes to consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2014. 1. Basis of Presentation The consolidated condensed financial statements included herein have been prepared by the Company (which may be referred to as we, us or our), without an audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“the Commission”). Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted pursuant to such rules and regulations, although the Company believes the disclosures which are made are adequate to make the information presented not misleading. Further, the consolidated condensed financial statements reflect, in the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position and results of operations as of and for the periods indicated. The results of operations for the nine months ended September 30, 2015 are not necessarily indicative of results to be expected for the fiscal year ending December 31, 2015. The Company suggests that these consolidated condensed financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2014. Reclassification Certain prior year am ounts have been reclassified to conform to the current year presentation. 2. Summary of Significant Accounting Policies Our accounting policies are as set forth in the notes to the December 31, 2014 consolidated financial statements referred to above. Recently Issued Accounting Standards – Not Yet Adopted In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2014-09, “Revenue from Contracts with Customers (Topic 606).” ASU 2014-09 provides a single, comprehensive revenue recognition model for all contracts with customers. The revenue guidance contains principles that an entity will apply to determine the measurement of revenue and timing of when it is recognized. The underlying principle is that an entity will recognize revenue to depict the transfer of goods or services to customers at an amount that the entity expects to be entitled to in exchange for those goods or services. In July 2015, the FASB deferred the effective date to annual reporting periods beginning after December 15, 2017 (including interim reporting periods within those periods). Early adoption is permitted to the original effective date of December 15, 2016 (including interim reporting periods within those periods). The ASU may be applied retrospectively to each prior period presented or retrospectively with the cumulative effect recognized as of the date of initial application. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. In June 2014, the FASB issued ASU 2014-12, “Compensation Stock – Compensation (Topic 718).” ASU 2014-12 applies to all reporting entities that grant their employees share-based payments in which the terms of the award provide that a performance target that affects vesting could be achieved after the requisite service period. It requires that a performance target that affects vesting and that could be achieved after the requisite service period be treated as a performance condition and follows existing accounting guidance for the treatment of performance conditions. The standard is effective for annual periods and interim periods within those annual periods beginning after December 15, 2015, with early adoption permitted. The Company has assessed the impact of adopting this guidance and concluded that it will not have a material impact on the Company’s financial condition, results of operations or cash flows. 7 In August 2014, the FASB issued ASU No. 2014-15, “Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern.” ASU 2014-15 requires management to assess an entity’s ability to continue as a going concern, and to provide related footnote disclosure in certain circumstances. The new standard will be effective for all entities in the first annual period ending after December 15, 2016. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. In January 2015, the FASB issued ASU 2015-01, “Income Statement-Extraordinary and Unusual Items.” ASU 2015-01 eliminates from GAAP the concept of extraordinary items. ASU 2015-01 is effective for annual reporting periods and interim periods, within those annual periods beginning after December 15, 2015.
